SOPHIRIS BIO INC.
OMNIBUS AMENDMENT TO
WARRANTS TO PURCHASE COMMON SHARES

This Omnibus Amendment to Warrants to Purchase Common Shares (this “Agreement”)
is made as of February 14, 2014, by and among Sophiris Bio Inc., a corporation
amalgamated under the Business Corporations Act (British Columbia), f/k/a Protox
Therapeutics Inc. (the “Company”), and Oxford Finance LLC a [Delaware] limited
liability company (the “Holder”) to amend those certain Warrants to Purchase
Common Shares (each a “Warrant” and together the “Warrants”) set forth in
Attachment 1 attached hereto. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Warrants.

Recitals

Whereas, the Company previously issued to the Holder the Warrants set forth on
Attachment 1 attached hereto;

Whereas, the Warrant Price and number of Shares underlying each of the Warrants
were previously adjusted to reflect the 52-for-1 share consolidation effected by
the Company on August 9, 2013 (the “Adjustment”) as set forth under the columns
“Adjusted Warrant Price” and “Adjusted Share Number” in Attachment 1 attached
hereto, respectively;

Whereas, the Company and the Holder desire to amend each of the Warrants to (i)
reflect the Adjustment and (ii) convert the Warrant Price from a Canadian dollar
amount to a U.S. dollar amount using the applicable exchange rate as of the date
of issuance of the Warrants; and

Whereas, pursuant to Section 5.6 of each Warrant, the Warrants may be changed by
an instrument in writing signed by the Company and the Holder.

Agreement

Now, Therefore, in consideration of the mutual agreements, covenants and
considerations contained herein, the Company and the undersigned Holder hereby
agree as follows:

1. Amendment of Warrants. The Warrants shall be amended as follows:



  1.1   The number of Shares set forth on the first page of each Warrant is
hereby amended to replace such share number with the number of shares set forth
next to the applicable Warrant under the column

“Adjusted Share Number” in Attachment 1 attached hereto.



  1.2   The Warrant Price set forth on the first page of each Warrant is hereby
amended to replace such amount with the amount set forth next to the applicable
Warrant under the column “U.S. Warrant Price” in Attachment 1 attached hereto.



  1.3   A new Section 5.11 is hereby added to each Warrant as follows:

“Currency. All references to currency in this Warrant are denominated in U.S.
dollars.”

2. No Other Warrants. The Holder represents that it holds no other warrants to
acquire securities of the Company, other than as specified on Attachment 1
attached hereto.

3. Miscellaneous.



  3.1   Except as expressly modified by this Agreement, all of the terms and
conditions of the Warrants are reaffirmed and shall remain in full force and
effect, until such Warrants are exercised and cancelled as provided herein.
Other than as stated in this Agreement, this Agreement shall not operate as a
waiver of any condition or obligation imposed on the parties under the Warrants.



  3.2   In the event of any conflict, inconsistency, or incongruity between any
provision of this Agreement and any provision of the Warrants, the provisions of
this Agreement shall govern and control.



  3.3   This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of law.



  3.4   This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

1





In Witness Whereof, the undersigned have executed this Omnibus Amendment to
Warrants to Purchase Common Shares as of the day and year first set forth above.

COMPANY:

SOPHIRIS BIO INC.

By: /s/ Peter Slover
Name: Peter Slover
Title: Chief Financial Officer


2

In Witness Whereof, the undersigned have executed this Omnibus Amendment to
Warrants to Purchase Common Shares as of the day and year first set forth above.

HOLDER:

OXFORD FINANCE LLC.

By: /s/ Mark Davis
Name: Mark Davis
Title: Vice President – Finance, Secretary & Treasurer


Attachment 1

Schedule of Warrants to Purchase Common Shares

                                  Holder   Warrant No.   Issuance Date   Warrant
Price   Adjusted Exercise   Exchange Rate(2)   U.S. Warrant   Number Of Shares  
Adjusted Share                 Price(1)       Price(3)       Number(1)
Oxford Finance LLC
  Ox-1   7/15/2011   $0.5170 CDN   $26.884 CDN   1.0479   US$28.172   467,458  
8,989.87
 
                               
Oxford Finance LLC
  Ox-2   7/15/2011   $0.5170 CDN   $26.884 CDN   1.0479   US$28.172   935,057  
17,981.58
 
                               

(1) Adjusted to reflect the 52-for-1 share consolidation effected by Sophiris
Bio Inc. on August 9, 2013.
(2) Reflects the U.S. dollar per Canadian dollar exchange rate as of the close
of business on the Issuance Date as reported by the Bank of Canada.
(3) Reflects the conversion of the Adjusted Warrant Price to U.S. dollars using
the Exchange Rate.

3